Blandeord, Justice.
The plaintiffs in error obtained a judgment against George S. Yan Horn, and on said judgment sued out process of garnishment directed to John 0. Taylor, as execu*796tor of Charles S. Yan Horn, deceased, the father of defendant in execution, to subject the interest of George S. Van Horn in his father’s estate to the payment of the judgment of the plaintiffs in error. Pending this garnishment proceeding, George S. Yan Horn applied to the ordinary, and had set apart to him as an exemption, he being the head of a family consisting of himself and wife, certain choses in action, willed and bequeathed to him. The plaintiffs then filed this bill, and, under the facta aforesaid, prayed that Taylor, the executor of Charles S. Yan Horn, be enjoined from turning over to George S. Yan Horn the choses in action set apart to him as an exemption by the ordinary ; also for the appointment of a x-eceiver to take charge of the assets so exempted and invest the same so as to secure the plaintiffs after the termination of the homestead estate. The chancellor refused the injunction and the prayer for the appointment of a receiver, and this decree is here complained of on error.
Under the constitution and laws of this state, an exemption can be set apart to a debtor in choses in action as well as any other species of propex-ty, as has been frequently decided by this court, and when so set apart is as free from judicial interference. Jolly vs. Lofton, 61 Ga., 154.
The court had no jurisdiction, under the allegations in the bill, to interpose by injunction or i-eceiver. The exemption was allowed for the benefit of the debtor and to the detriment of the creditox-s, and when properly set apart, the courts have no jurisdiction to interfere therewith at the instance of creditors as long as the same continues.
Judgment affirmed.